IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ABDUL MURRAY,                                : No. 13 EM 2020
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA,                                :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the Petition for Writ of Mandamus and the

Application for Appointment of Counsel are DENIED.